DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation – 35 USC §101
Claims 14-20 are directed to a computer program product comprising a computer-readable storage medium. Paragraph [0097] of the original specification recites, in part, that a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. Thus, the computer-readable storage medium of claims 14-20 are interpreted in accordance with paragraph [0097] of the original specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2016/0364492) in view of Belikovetsky et al. (USPN 10,367,924).
Regarding claims 1, 8, and 14, Thomas discloses or suggests a method, a system, and a computer program product, comprising:
a computer having at least one processor programmed to initiate executable operations (see at least paragraph 14); and
a computer-readable storage medium having program code stored thereon (see at least paragraphs 12-15 and 20, a server includes a computer-readable storage medium having program code stored thereon to perform functions), the program code executable by computer hardware to initiate operations including:
determining a classification of a message formatted for conveying over a data communications network, where the classification is based on content of the message and determined using a classification model constructed by analyzing prior message propagation rates and corresponding propagation paths that are each associated with one of a plurality of message content types (see at least paragraphs 15-27 and 36-43, determining a classification of a message such that a LIV message deemed to comprise high quality content may be transmitted to additional users while a LIV messages deemed to comprise low quality content may be stopped, limited, and/or otherwise suppressed from further propagation throughout the viral social network, where the server maintains and keeps track of the quality of the LIV message as it is propagated through the viral social network, where the viral social network propagates the LIVE message to a plurality of additional users according to user’s ISR, where the ISR may comprise a ratio determined from the propagation rate of the user’s LIV message using data from the past, for example, 30 days, where the user’s ISR may be factored into determining how many additional users the LIV message is initially shared with, as well as serving as a metric to evaluate the overall quality of content shared by the user); and
selecting propagation rate and propagation control indicators based on the classification of the message determined using the classification model (see at least paragraphs 15-27 and 36-43, selecting propagation rate and propagation control indicators such that a LIV message deemed to comprise high quality content may be transmitted to additional users while a LIV messages deemed to comprise low quality content may be stopped, limited, and/or otherwise suppressed from further propagation throughout the viral social network, where a higher ISR may result in the user’s LIV message being shared with more additional users and in a larger predetermined geographical proximity range compared to a lower ISR).
Thomas does not explicitly disclose embedding the propagation rate and propagation control indicators in the message. However, Belikovetsky, from the same or similar fields of endeavor, discloses or suggests embedding propagation rate and propagation control indicators in a message (see at least column 7 line 8 – column 8 line 11, a message includes propagation mode for restricting or defining the intended recipients of content, where the propagation mode indicates that content is to be sent to all devices or to a specific subnetwork, where the propagation mode includes additional restrictions on what qualifies as a recipient device, such as device type, device functionality, or the like).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Blikovetsky in to the invention of Thomas in order to properly transmit the message to an intended recipient.
Regarding claims 3, 10, and 16, Thomas discloses or suggests revising the classification model based on interarrival times and propagation paths of the message that are observed during transmittal of the message (see at least paragraphs 15-27 and 36-43, the user’s ISR may comprise a ratio determined from the propagation rate of the user’s LIV message, where the ratio comprises a comparison of the total number of times the user’s LIV message was propagated/shared to additional users (and so on from that user), where a higher ISR may result in the user being able to share The LIV message in a larger predetermined geographical proximity range);
regarding claims 4, 11, and 17, modifying a propagation velocity of the message to change an expected content sharing rate of the message (see at least paragraphs 15-27 and 36-43, the user’s ISR may allow the user to share future LIV message to additional user and in a larger predetermined geographical proximity range);
regarding claims 5, 12, and 18, modifying a propagation velocity of the message based on demographics of a network user community population and an identifiable relationship between targeted users and an original base audience (see at least paragraphs 15-27 and 36-43, the user’s ISR may allow the user to share future LIV message to additional user and in a larger predetermined geographical proximity range, where the additional users have the option of passing or ignoring the content, where the quality rating may be assigned to an individual LIV message, a group/batch of LIV messages, and/or a user and/or group of users).

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2016/0364492) in view of Belikovetsky et al. (USPN 10,367,924) as applied to claims 1, 8, and 14 above, and further in view of Ferreira et al. (US 2018/0174190).
Regarding claims 2, 9, and 15, Thomas, as modified by Belikovetsky, discloses or suggests all of the subject matter of the claimed invention except that the analyzing prior message propagation rates and corresponding propagation paths includes determining a topic associated with each message content type based on topic modeling and for each message content type analyzing interarrival times of postings of prior messages.
Ferreira, from the same or similar fields of endeavor, discloses or suggests that analyzing prior message propagation rates and corresponding propagation paths includes determining a topic associated with each message content type based on topic modeling and for each message content type analyzing interarrival times of postings of prior messages (see at least paragraphs 44-63, automatic content analysis for calculating a predicted user engagement score based on a relationship between the digital content items to be posted by a user and events, news, topics, or other digital content items posted on the social networking system by analyzing the text or a digital content item to be posted to determine whether the text contains keywords or similar words to events, news, or topics in posts with a large number of views, likes, shares, comments, or other reactions; additionally, the social networking system may calculate a predicted user engagement score for a particular timeframe and for a particular digital content item to be posted by calculating the following three factors: the number of audience members predicted to be available to consume content, the amount of digital content items available for the audience members to consume, and the number of digital content items posted on the social networking system within the last week that contain the same or similar keywords as those in the digital content item to be posted).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Ferreira in to the invention of Thomas, as modified by Belikovetsky, in order to optimize user engagement of the digital content item to be posted.

Claims 6, 7, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2016/0364492) in view of Belikovetsky et al. (USPN 10,367,924) as applied to claims 1, 8, and 14 above, and further in view of Bronstein et al. (US 2021/0049441).
Regarding claims 6, 7, 13, 19, and 20, Thomas, as modified by Belikovetsky, discloses or suggests all of the subject matter of the claimed invention except that the classification model is constructed using machine learning to train the classification model using prior messages, where the machine learning is based on a deep neural network architecture.
Bronstein, from the same or similar fields of endeavor, discloses or suggests that the classification model is constructed using machine learning to train the classification model using prior messages, where the machine learning is based on a deep neural network architecture (see at least paragraphs 36-38, 85-89, and 95-97, deep neural network needs to be trained and this usually necessitates to identify, even if not expressis verbis, specific features of a data set that either are or can be used to identify the information needed).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Bronstein in to the invention of Thomas, as modified by Belikovetsky, in order to utilize artificial intelligence to identify information needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilman et al. (USPN 10,992,585) discloses unified network traffic controllers including a classifier used to categorize traffic flow.
Makse et al. (US 2018/0315083) discloses a method to maximize message spreading in social networks and find the most influential people in social media.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        05/03/2022